—Appeal by the defendant from a judgment of the County Court, Westchester County (Murphy, J.), rendered August 25, 1993, convicting him of criminal possession of a weapon in the third degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of those branches of the defendant’s omnibus motion which were to suppress a handgun and statements made by him to the police.
Ordered that the judgment is affirmed.
The police possessed probable cause to pursue the defendant, seize a handgun that he had attempted to discard, and place him under arrest (see, People v Parris, 83 NY2d 342; People v Johnson, 83 NY2d 831; People v Bigelow, 66 NY2d 417; People v Powell, 234 AD2d 397; People v Miles, 210 AD2d 353). Thus, the court properly denied suppression of the handgun.
The court properly denied suppression of voluntary statements made by the defendant after his lawful arrest and after he had been advised of his Miranda rights (see, Wong Sun v United States, 371 US 471; People v Cantor, 36 NY2d 106, 111).
The defendant’s remaining contention was not preserved for appellate review (see, CPL 470.05 [2]; People v McCargo, 226 AD2d 480; People v Holman, 221 AD2d 469, 471, affd 89 NY2d 876). Miller, J. P., Ritter, Altman and Krausman, JJ., concur.